Citation Nr: 1725483	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  10-37 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

2.  Entitlement to an effective date prior to July 31, 2009 for service connection for bilateral hearing loss.

3.  Entitlement to an increased rating higher than 20 percent for compression fracture L1 with chronic low back pain.

4.  Entitlement to an effective date prior to July 31, 2009 for an increased rating of 20 percent for compression fracture L1 with chronic low back pain.

5.  Entitlement to an effective date prior to July 31, 2009 for an increased rating of 10 percent for chondromalacia of the left patella.

6.  Entitlement to an effective date prior to July 31, 2009 for an increased rating of 10 percent for chondromalacia of the right patella.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from November 1978 to April 1987.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In March 2017, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing in Washington, DC.

The issue of service connection for a cervical spine disability has been raised by the record in a July 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of increased ratings for bilateral hearing loss and a lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's service connection claim for bilateral hearing loss was received on July 31, 2009.  

2.  The RO granted service connection for a bilateral knee disability and back disability in a May 1987 rating decision and assigned a 0 percent rating for the knees, and 10 percent rating for the back.  The Veteran did not appeal this decision; nor has clear and unmistakable error in the May 1987 decision been shown. 

3.  The Veteran filed his most recent increased rating claim for the bilateral knee disability and back disability that was received by VA on July 31, 2009.

4.  It was not factually ascertainable within one year prior to the July 31, 2009 increased rating claim that 10 percent ratings for the bilateral knees or a 20 percent rating for the back disability was warranted.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than July 31, 2009, for the grant of service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 5107, 5110 (West. 2014); 38 C.F.R. § 3.400 (2016).

2.  The criteria for an effective date earlier than July 31, 2009, for an increased rating of 10 percent for chondromalacia of the left patella are not met.  38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. §§ 3.105, 3.156, 3.400 (2016).

3.  The criteria for an effective date earlier than July 31, 2009, for an increased rating of 10 percent for chondromalacia of the right patella are not met.  38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. §§ 3.105, 3.156, 3.400 (2016).

4.  The criteria for an effective date prior to July 31, 2009 for an increased rating of 20 percent for compression fracture L1 with chronic low back pain are not met.  38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. §§ 3.105, 3.156, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. § 5103 and 5103A (West 2014) have been met. By correspondence dated in August 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete the claim.  The letters also notified the Veteran as to how VA assigns disability ratings and effective dates.  

VA has also satisfied the duty to assist.  The Veteran's service treatment records, VA treatment records, and private treatment records pertaining to his claim for disability benefits have been obtained and associated with the claims file.  VA also has provided him VA examinations addressing his hearing loss, bilateral knees, and back disability.  The examination reports obtained contain sufficient information to decide the issues addressed in this decision and further examination is not necessary.  See Massey v. Brown, 7 Vet. App. 204 (1994).  
  
VA afforded the Veteran the opportunity to give testimony before the Board.  The Board hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159.


II.  Effective Dates 

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final allowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

As to increased rating claims, an exception to the rule applies, however, under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  In that regard, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date, otherwise the date of receipt of the claim."  38 U.S.C.A. § 5110 (b)(2).  See 38 C.F.R. § 3.400(o)(2).  The phrase "otherwise, date of receipt of claim" applies only if a factually ascertainable increase in disability occurred more than one year prior to filing the claim for an increased rating.  Harper v. Brown, 10 Vet. App. 125 (1997).  Moreover, the term "increase" as used in 38 U.S.C.A. § 5110 and 38 C.F.R § 3.400 means an increase to the next disability level.  See Hazan v. Gober, 10 Vet. App. 511 (1997). 

In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b).  The date of a VA medical record will be accepted as the date of receipt of a claim when such record relates to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such record. 38 C.F.R. § 3.157(b).  Effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments implement the concept of an intent to file a claim for benefits, which operates similarly to the informal claim process, but requires that the submission establishing a claimant's effective date of benefits must be received in one of three specified formats.  The amendments also eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen under 38 C.F.R. §  3.157. See 79 Fed.  Reg. 57,660 (Sept. 25, 2014) (now codified at 38 C.F.R. §§ 3.1 (p), 3.151, 3.155).  The amendments apply only to claims filed on or after March 24, 2015.  Because the Veteran's claim was received by VA prior to that date, the former regulations apply.

A.  Effective Date, Service Connection for Hearing Loss

The Veteran's service connection claim for bilateral hearing loss was received on July 31, 2009.  The Veteran underwent VA examinations in August 2009 and October 2009, which noted that the Veteran had hearing loss that was related to his military service.  On the basis of the VA examinations, the RO granted service connection for bilateral hearing loss in December 2009, assigning an effective date of July 31, 2009.  

The Veteran has asserted that he has suffered from hearing loss since his military service and that thus he should have been assigned an effective date back to his military service.  

Based on a careful review of the record, the Board finds that there is no evidence to support the assignment of an effective date earlier than July 31, 2009 for the grant of service connection for bilateral hearing loss.  Even though the Veteran has stated that he suffered hearing loss since service, the date of his claim is the date that entitlement to benefits begins (unless entitlement arose later than the date of the claim).  In this case there is no evidence that the Veteran filed a service connection claim for bilateral hearing loss prior to July 31, 2009.  The Veteran has alluded to seeking VA treatment from 1987 to 1989, but that his paperwork was reportedly lost; and noted that he went into the VA office in 1990 to redo some paperwork.  See, e.g., March 2017 Board hearing transcript, pp. 43-44; October 12, 2010 statement.  However, there is no record of a claim for VA disability benefits that was filed for his hearing loss prior to the claim that VA received on July 31, 2009.

Accordingly, the claim for entitlement to an effective date prior to July 31, 2009 for service connection for bilateral hearing loss is denied.

B.  Effective Date, Increased Rating for Bilateral Knee and Back Disabilities

The RO originally granted service connection for bilateral knee and back disabilities in a May 1987 rating decision, assigning 0 percent ratings for the knees and a 10 percent rating for the back.  The Veteran was notified of this decision in June 1987, but he did not file an appeal.  Thus, the May 1987 decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The Veteran filed an increased rating claim for the bilateral knees and back on July 31, 2009. 
 
The RO assigned an effective date of July 31, 2009 for the grant of 10 percent ratings for the bilateral knees and a 20 percent rating for the back, based on the date of receipt of the Veteran's claim, which was a statement submitted from the Veteran and his representative noting that he was requesting an increased rating for his back and wanted service connection for the knees (even though the knees were already service-connected).

The RO's December 2009 decision noted that the assignment of the 10 percent ratings for the knees and 20 percent rating for the back was warranted based on August 2009 VA examination reports.    

There is no evidence within one year of the Veteran's July 2009 claim that shows that 10 percent ratings were warranted for the knees or that a 20 percent rating was warranted for the back disability.  The first VA treatment record in the file is dated in November 2010, and notes that this was an initial visit for the Veteran (having previously been seen only with private treatment).  

Thus, it was not factually ascertainable that the Veteran's bilateral knee disabilities or back disability met the criteria for higher ratings, effective one year prior to his increased rating claim, i.e., July 31, 2008.  Therefore, July 31, 2009 is the proper effective date for the 10 percent ratings assigned for the knees and the 20 percent rating assigned for the back. 

The Veteran has argued that the effective date of his increased ratings should go back to his military service.  He also has stated that he went to the local VA office in person in 1990 and "redid all my paperwork and still nothing was done."  See October 12, 2010 statement.  The only documents in the file in 1990 are a copy of an envelope to the Veteran that was returned as undeliverable in December 1990.  There is no evidence that the Veteran submitted any communication indicating his intent to appeal the disability ratings assigned within one year of the rating decision in May 1987.  Nor is there any evidence of the Veteran filing a claim for an increased rating for his knees and back prior to July 31, 2009.  

The Veteran has generally stated that there was clear and unmistakable error in the "original findings" on an October 2010 statement, essentially arguing that his back and knee disabilities were worse than they were evaluated at the time of the May 1987 rating decision.  Under 38 C.F.R. § 3.105(a), a prior final decision can be reversed or amended where evidence establishes "clear and unmistakable error."  For CUE to exist: (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14  (1992)).  The Veteran's arguments essentially are that the RO did not weigh the facts correctly, which does not amount to clear and unmistakable error.  A simple disagreement with how the RO evaluated the facts is not sufficient to raise a valid claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

The Veteran also argued that since the military gave him a 20 percent disability rating for his lumbar spine disability at the time of his separation from service, VA should have given him the same rating.  Physical Evaluation Board (PEB) Proceedings in February 1987 note that the Veteran was recommended to have a 20 percent disability rating for his back disability at separation from service.  Although the PEB had recommended a rating of 20 percent, this was only their assessment and not binding on VA in its post service determinations.  Moreover, the primary focus of the PEB is on fitness for military duty, while VA is concerned with average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. 4.1 (unchanged from 1987).  To the extent that the rating calculated by the PEB was based on the rating criteria later used by VA, the PEB was nevertheless basing its determination on service department evidence showing a severity of impairment that was not reflected by the post service evidence.  An award of disability compensation, then as now, could not be made effective any earlier than the day following separation from service.  See 38 U.S.C.A. § 5110 (b)(1).

VA regulation, 38 C.F.R. § 3.156 (b), addressing pending claims in new and material evidence cases, also does not apply, as there is no medical evidence demonstrating that a higher rating for the back or knees was warranted within one year after the May 1987 rating decision assigning the initial ratings for the knees and back.  While the Veteran has stated that he sought VA treatment from 1987 to 1989, there is no record that the Veteran met the criteria for a higher disability rating for his knees and back within one year after the May 1987 rating decision.

Therefore, the earliest possible effective date for the Veteran's 10 percent ratings for his bilateral knees and 20 percent rating for the back was on July 31, 2009, the date of his increased rating claim.  There is no basis in the law for an effective date earlier than July 31, 2009.









							(Continued on the next page)

ORDER

Entitlement to an effective date prior to July 31, 2009 for service connection for bilateral hearing loss is denied.

Entitlement to an effective date prior to July 31, 2009 for an increased rating of 20 percent for compression fracture L1 with chronic low back pain is denied.

Entitlement to an effective date prior to July 31, 2009 for an increased rating of 10 percent for chondromalacia of the left patella is denied.

Entitlement to an effective date prior to July 31, 2009 for an increased rating of 10 percent for chondromalacia of the right patella is denied.


REMAND

The Veteran seeks a compensable rating for his bilateral hearing loss.  He was last evaluated for compensation and pension purposes in June 2016.  In the March 2017 Board hearing, the Veteran testified that his hearing loss was worse.  See March 2017 Board hearing transcript, pp. 34-35.  As the severity of the Veteran's bilateral hearing loss has potentially worsened since it was last evaluated one year ago in June 2016, another examination is warranted to assess the present severity of the hearing loss.

With respect to the lumbar spine disability, his last examination for compensation and pension purposes for his lumbar spine disability was in June 2016.  One month later, the United States Court of Appeals for Veterans Claims has issued the opinion of Correia v. McDonald, 28 Vet. App. 158 (2016), which clarifies additional requirements that VA examiners should address when assessing musculoskeletal disabilities, holding specifically, that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  The June 2016 VA examination noted that the Veteran had pain on weight-bearing in the lumbar spine, but did not otherwise address whether there was pain on active and passive motion.  Thus, another examination is warranted to address the lumbar spine disability.

The record shows the Veteran was awarded Vocational Rehabilitation benefits in 2015.  See, e.g., November 9, 2015 VA letter.  Records pertaining to the Veteran's Vocational Rehabilitation benefits are potentially relevant to the Veteran's increased rating claim for his back and hearing loss disabilities and should be associated with the Veteran's file on remand.

The Veteran's representative also alluded to possible missing VA treatment records from the VAMC in Hampton, Virginia for the Veteran's present claim.  See March 2017 Board hearing transcript, p. 3.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify any pertinent treatment records pertaining to his bilateral hearing loss and lumbar spine disability.

2.  The AOJ should secure for the record copies of complete clinical records of all VA treatment the Veteran has received for his bilateral hearing loss and lumbar spine disability from the VAMC in Hampton, Virginia from July 2009 to present; and from the VAMC in Washington, DC from February 2014 to present.

3.  The AOJ should obtain and associate with the file the Veteran's VA Vocational Rehabilitation and Education folder.  

4.  The AOJ should then arrange for the Veteran to be scheduled for a VA audiology evaluation to determine the current severity of his bilateral hearing loss.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected hearing loss.
 
Appropriate testing, including a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test, should be conducted.  The results of pure tone threshold testing for 500, 1000, 2000, 3000, and 4000 Hertz and speech recognition testing using the Maryland CNC test are to be reported.

The examiner should conduct a thorough audiological evaluation.  The examiner must also provide a full description of the functional effects caused by the bilateral hearing loss.

5.  The AOJ should then arrange for the Veteran to be scheduled for the appropriate VA evaluation to determine the current severity of his compression fracture, L1 with chronic low back pain.  The examiner should review the record.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  

The examiner must conduct a detailed orthopedic examination including addressing any limitation in range of motion, or ankylosis of the lumbar spine.  Pursuant to Correia, supra, examination of a joint must include range of motion testing of the joint in the following areas:
	Active motion
	Passive motion
	Weight-bearing
	Nonweight-bearing
If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected lumbar spine disability.

The examiner should state whether the Veteran's service-connected lumbar spine disability encompasses intervertebral disc syndrome, and if so, the examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The examiner also should conduct range of motion testing of the lumbar spine, specifically noting whether - upon repetitive motion of the Veteran's lumbar spine - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

6.  The AOJ should then review the record and readjudicate the claim.  If either claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


